                                                          USDC SDNY
UNITED STATES DISTRICT COURT                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                             ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                 DOC #: _________________
                                                          DATE FILED: 1/27/2020

             -against-
                                                                  19 Cr. 900 (AT)

LAZARO MORALES DELGADO,                                               ORDER

                       Defendant.
ANALISA TORRES, District Judge:

       The sentencing scheduled for May 13, 2020 at 2:00 p.m. is RESCHEDULED to May 13,
2020, at 10:00 a.m.

      SO ORDERED.

Dated: January 27, 2020
       New York, New York
